CHAVEZ, Judge (dissenting). I respectfully dissent. The logical extension of the majority’s reasoning will lead to results not in accord with Dupper v. Liberty Mut. Ins. Co., 105 N.M. 503, 734 P.2d 743 (1987) when applied to many fact situations. Take, for instance, an employee walking from her assigned parking spot to an employer’s premises. After she walks into the Galería, her co-worker, who parked right next to the employee but in an unassigned spot where the employer’s various workers park every day, catches up with the first employee and walks alongside her. They both trip on the same protruding floor board, and both injure themselves. The majority would compensate the one employee but not the other. The majority’s reading of the facts in Dupper and Lovato v. Maxim’s Beauty Salon, Inc., 109 N.M. 138, 782 P.2d 391 (Ct.App.1989), is accurate. In both cases, the place where the worker in question had parked was a place controlled by the employer or assigned to the worker. However, the majority’s analysis raises the importance of the control over, or assignment of, the parking space beyond that expressed in the precedents, and leads to the unpalatable result I set out above. In Dupper and Lovato, the nature of the parking spots was unimportant. The important fact in Dupper was that the worker was going to the parking lot when she tripped over a lawn sprinkler head, apparently while still on the employer’s premises. The supreme court stated, “We hold that a work[er], while on the employer’s premises coming to or going from the actual workplace is in a place where the [worker] is reasonably expected to be, and that [the worker] is engaged in a necessary incident of employment.” Dupper v. Liberty Mut. Ins. Co., 105 N.M. at 506, 734 P.2d at 746 (emphasis added). Nonetheless, worker does not benefit from this holding. The majority correctly notes that worker waived the issue of whether the actual location of her accident was on employer’s premises. I comment on the majority’s reading of Dupper only because it will lead to unjust results. However, worker did not waive the argument of whether she comes within the parking lot rule of the premises exception. The important fact in Lovato was that the worker was on a customary ingress that was between the employer’s parking lot and the workplace when the worker slipped and fell. Lovato v. Maxim’s Beauty Salon, Inc., 109 N.M. at 140-41, 782 P.2d at 393-94. We refused to reason that the worker would receive compensation if injured in the parking lot or the premises, but not in between. Id. There is nothing in these cases, or the workers’ compensation statutes, that require ownership or control over the parking lot in question. In fact, we stated that the premises exception to the coming and going rule “ ‘has been applied when the lot, although not owned by the employer, was exclusively used, or used with the owner’s special permission, or just used, by the employees of this employer.’” Id., at 140, 782 P.2d at 393, quoting 1 A. Larson, The Law of Workmen’s Compensation § 15.42(a), p. 4-118 (1990) (present edition). The following cases involve facts strikingly similar to those in this case. In Livingstone v. Abraham & Straus, Inc., 216 N.J.Super. 685, 524 A.2d 876 (App.Div. 1987), aff'd, 111 N.J. 89, 543 A.2d 45 (1988), the worker parked in a remote area at the direction of the employer, but the employer did not control or own the area. In Sloss v. Case Western Reserve Univ., 23 Ohio App.3d 46, 491 N.E.2d 339 (1985), the worker paid for and parked in a spot available to her through her employment, but the employer had no control over this spot. In Brooks v. New York Tel. Co., 87 A.D.2d 701, 448 N.Y.S.2d 859 (1982), the worker parked at an unassigned spot within a parking area the employer did not own or maintain. In Cox v. Quality Car Wash, 449 A.2d 231 (Del.1982), the worker parked in an unauthorized area outside the area which the employer provided for its workers, but this was a regular practice of many workers. In each of the foregoing cases, the court held that the worker’s accident between the parking area and the actual workplace was within the respective employer’s premises for the purposes of the coming and going rule. Each case is in accord with Lovato, but contrary to the majority’s reasoning and result. I would choose to follow these cases. There is no dispute in this case that worker rented one of the 100 parking spots for the use of workers and customers. There is no dispute that worker and many of her co-workers regularly parked in those 100 spots. Her act of parking in that area was a risk of every day work beyond the risk to the occasional customer parking in one of the spots. The parking spots were part of employer’s premises as we have defined premises in Lovato. Because I cannot countenance denying worker compensation because she did not rate an assigned parking spot, I would reverse. See Lovato v. Maxim’s Beauty Salon, Inc.